Citation Nr: 0022152	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
period on and after December 9, 1994 (exclusive of the period 
from January 25, 1995 until January 1, 1996) for ankylosis of 
the right third proximal interphalangeal (PIP) joint, status 
post fracture and osteotomy of the right fifth metacarpal 
with internal fixation and exostoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision, which 
denied entitlement to an evaluation in excess of 10 percent 
for the veteran's service-connected right third and fifth 
finger disorders.  In an April 1995 rating decision, the RO 
granted a 30 percent evaluation for these disorders, 
effective as of December 9, 1994.  As this evaluation 
represents less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Board would also point 
out that a November 1995 rating action reflects that a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 
(1999) was in effect for the period from January 25, 1995 
until January 1, 1996.  

In May 1999, the Board issued a decision in which entitlement 
to an effective date prior to December 9, 1994 for a 30 
percent evaluation for the veteran's service-connected right 
third and fifth finger disorders was denied and the issues of 
entitlement to an evaluation in excess of 30 percent for 
these disorders on and after December 9, 1994 and entitlement 
to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
were remanded to the RO for further development.  Following 
this development, in an April 2000 rating decision, the RO 
granted entitlement to TDIU, and the veteran's case has been 
returned to the Board for an adjudication of the claim for an 
increased evaluation for right third and fifth finger 
disorders for the period on and after December 9, 1994.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  For the period on and after December 9, 1994 (but 
exclusive of the period from January 25, 1995 until January 
1, 1996), the veteran's right middle finger disability has 
been productive of ankylosis of the PIP joint and limitation 
of motion of the metacarpophalangeal (MCP) and distal 
interphalangeal (DIP) joints, and his right fifth finger has 
been productive of slight deformity and limited motion, and 
with post-surgical fixation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the period on and after December 9, 1994 (exclusive of the 
period from January 25, 1995 until January 1, 1996) for 
ankylosis of the right third PIP joint, status post fracture 
and osteotomy of the right fifth metacarpal with internal 
fixation and exostoses, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5219, 5223 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In a September 1990 rating decision, the RO granted service 
connection for a right middle finger injury on the basis of 
in-service evidence of such an injury in October 1988 and 
subsequent fusion surgery during service.  A 10 percent 
evaluation was assigned, effective from May 1990.  The RO 
continued the 10 percent evaluation in the appealed October 
1994 rating decision but also recharacterized the disability 
as including a fracture of the right fifth metacarpal.  
(Service medical records indicate that the veteran, in a 
separate incident in April 1989, sustained a fracture of the 
right fifth metacarpal.)  In an April 1995 rating decision, 
the RO again continued the underlying 10 percent evaluation 
but assigned a temporary 100 percent evaluation under 38 
C.F.R. § 4.30 (1999) for the period from January 25, 1995 
until March 1, 1995 on the basis of recent surgery.  In a 
subsequent decision issued in the same month, the RO 
determined that a 30 percent evaluation as of December 14, 
1994, was in order for the veteran's third and fifth finger 
disabilities, and extended the temporary 100 percent 
evaluation until May 1, 1995.  In a July 1995 rating 
decision, the RO changed the effective date for the 30 
percent evaluation to December 9, 1994 and extended the 
temporary 100 percent evaluation until October 1, 1995.  A 
further extension of the temporary 100 percent evaluation, to 
January 1, 1996, was effectuated in a November 1995 rating 
decision.  The underlying 30 percent evaluation has since 
remained in effect and is at issue in this case.

On VA examination in July 1994, examination revealed surgical 
scars on the right third finger.  The third finger was noted 
to be ankylosed at the PIP joint.  The MCP joint was from 0 
to 90 degrees and the DIP joint was from 0 to 30 degrees.  
The right fourth finger had normal range of motion.  The 
fifth metacarpophalangeal joint was depressed, indicating an 
old metacarpal, fracture.  The range of motion of this finger 
was 0 to 60 degrees, the PIP joint was from 0 to 90 degrees, 
and the distal interphalangeal joint was from 0 to 90 
degrees.  He was able to touch the thumb with each finger.  
The grip was equal and fairly good.  An x-ray of the right 
hand revealed deformity of the right fifth metacarpal bone 
due to old injury.

The veteran was treated for right hand pain at a VA facility 
on several occasions beginning on December 9, 1994.  He was 
also seen by private doctors during the same month, and an 
examination dated on December 15, 1994, revealed dorsal 
deformity of the right fifth metacarpal, some tenderness at 
the fifth metacarpal head just adjacent to the dorsal aspect 
of the fourth metacarpal, and adequate range of motion of the 
ring and middle fingers.  There was fusion of the PIP joint 
of the middle finger and about 15 degrees of flexion.  The 
veteran was able to flex and extend the distal 
interphalangeal joint, with good motion.  X-rays showed solid 
arthrodesis of the PIP joint of the middle finger, with some 
prominent bone in the radial and ulnar aspects; and a healed 
fracture of the fifth metacarpal, with volar bowing and 
radial bowing of the healed fracture.  

Following a discussion of treatment options, the veteran 
underwent an osteotomy of the right fifth metacarpal, with 
internal fixation and excision of exostoses from the PIP 
joint of the middle finger, on January 25, 1995.  In the 
subsequent months, the veteran was seen at a VA facility for 
evaluations of this disability and, as noted above, the 
temporary 100 percent evaluation for post-surgical 
convalescence was extended until January 1, 1996.  He 
continued to complain of pain in the right hand following the 
surgery and was followed for reflex sympathetic dystrophy 
(RSD).  A September 1995 x-ray report revealed fusion of the 
PIP joint of the middle finger, and metallic pins in the 
fifth metacarpal in satisfactory position and alignment.  An 
undated medical record which appears to have been created 
subsequent to November 1, 1995 (reference is made in the 
report to a November 1, 1995 bone scan) indicates that 
examination of the right hand revealed no wasting, that the 
right hand was colder than the left, and that there were okay 
movements of the hand.  On VA treatment in December 1995, it 
was noted that the veteran had limited range of motion of the 
right hand.  Subsequent medical records show ongoing 
treatment for pain and swelling of the right hand related to 
RSD. 

In early 1996, the veteran was hospitalized at a VA facility 
on several occasions.  In January 1996, the veteran was 
hospitalized on two occasions with diagnoses of Darvocet 
dependence and reflex sympathetic dystrophy of the right 
hand.  In February 1996, the veteran underwent an epidural 
nerve block and a right stellate ganglion block during his VA 
hospitalization.  A diagnosis of status post arthrodesis, 
right third PIP joint, was rendered, but the hospital report 
contains no range of motion studies of the fingers of the 
right hand.  A further VA hospitalization, in March 1996, 
primarily concerned treatment for reflex sympathetic 
dystrophy of the right hand.

During his April 1998 RO hearing, the veteran complained 
primarily of right hand pain, which he described as being 
under control with medications.  Also, the veteran indicated 
that he was not presently working.  The veteran reiterated 
his complaints during his May 1998 VA Travel Board hearing 
before the undersigned Board member, and he also reported 
that he did not use his right hand "at all."

Following the Board's May 1999 remand, the RO obtained 
additional medical records from the Saginaw VA Medical 
Center.  These records show that the veteran had received 
frequent treatment for reflex sympathetic dystrophy of the 
right hand and that he was hospitalized on several occasions 
for symptoms of this disability, notably pain, but these 
records are devoid of range of motion studies of the fingers 
of the right hand or other information specifically 
pertaining to a musculoskeletal disability of the right hand 
fingers.

In July 1999, the veteran underwent a VA orthopedic 
examination.  This examination revealed that the right arm 
and hand were swollen from the elbow distally, and the 
veteran had a very weak grip in the right arm and hand.  
There was good flexion of the thumb joint.  However, the 
middle finger had very poor range of motion, with 60 degrees 
of flexion at the DIP joint, 30 degrees of flexion at the MCP 
joint, and 60 degrees of flexion at the PIP joint.  The 
extremities were otherwise unremarkable.  The examiner 
rendered a final diagnosis of reflex sympathetic dystrophy of 
the right hand secondary to a crushing injury obtained while 
on active military duty.  Also, the examiner indicated that 
the veteran had constant and extreme pain, and very limited 
use of the right hand and arm; as such, he was not 
employable.  

Following this examination, the RO, in an April 2000 rating 
decision, granted entitlement to both TDIU and an increased 
evaluation of 70 percent for the veteran's reflex sympathetic 
dystrophy of the right hand, for which service connection had 
been granted separately in an April 1995 rating decision as 
secondary to his service-connected right middle and little 
finger disorders.  However, in a Supplemental Statement of 
the Case issued in the same month, the RO continued the 30 
percent evaluation for the veteran's service-connected right 
middle and little finger disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

The RO has evaluated the veteran's service-connected right 
middle and little finger disorders at the 30 percent rate 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5219 and 5233 
(1999).  In classifying the severity of ankylosis and 
limitation of motion of a combination of digits the following 
rules are observed:

(1)  Ankylosis of both the 
metacarpophalangeal and PIP joints, with 
either joint in extension or in extreme 
flexion, will be rated as amputation.

(2)  Ankylosis of both the 
metacarpophalangeal and PIP joints, even 
though each is individually in favorable 
position, will be rated as unfavorable 
ankylosis.

(3)  With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.

38 C.F.R. § 4.71(a) (1999).

In this case, as the veteran is right-handed, the criteria 
for evaluating a major joint apply.  See 38 C.F.R. § 4.69 
(1999).  Unfavorable ankylosis of the middle and little 
fingers on the major hand warrants a 20 percent evaluation 
under Diagnostic Code 5219.  The rating for Diagnostic Code 
5219 applies to unfavorable ankylosis or limited motion 
preventing flexion of the fingertips to within 2 inches (5.1 
cms.) of median transverse fold of the palm.  38 C.F.R. § 
4.71a, Diagnostic Code 5219.

The ratings for Diagnostic Code 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips of 
the fingers to within 2 inches (5.1 centimeters) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 centimeters) in either direction is not 
considered disabling.  Under Diagnostic Code 5223, favorable 
ankylosis of the middle and little fingers of the major hand 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223.

As noted above, the maximum rating for unfavorable ankylosis 
of the major middle finger and major little finger is a 20 
percent disability evaluation.  Even if the record reflected 
unfavorable ankylosis of both of the fingers at issue in this 
case, which it does not, the maximum rating under the 
applicable diagnostic codes, as set forth above, only 
contemplate a 20 percent disability evaluation.  In reviewing 
the recent medical evidence of record, the Board is cognizant 
that the veteran has been treated on multiple occasions for 
right hand symptomatology during the pendency of this appeal.  
However, the vast majority of this treatment has concerned 
the veteran's reflex sympathetic dystrophy of the right hand, 
a separately service-connected disability, and his treatment 
records contain scant information with regard to his service-
connected musculoskeletal disability of the two fingers in 
question.  The July 1999 VA orthopedic examination revealed 
poor range of motion of the right middle finger, with 60 
degrees of flexion at the DIP joint, 30 degrees of flexion at 
the MCP joint, and 60 degrees of flexion at the PIP joint; 
and no other abnormalities of the extremities.  

The July 1999 examination also did not suggest a degree of 
painful motion resulting from the veteran's service-connected 
right middle finger disability that is not contemplated by 
the assigned evaluation, in view of the symptomatology noted 
above.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (1999).  In order for the 
disabilities at issue to be assigned a higher evaluation, the 
evidence would have to show that another finger on that hand 
was service-connected and that there was favorable ankylosis 
(Diagnostic Code 5222) or unfavorable ankylosis of that third 
finger (Diagnostic Code 5218), or amputation of three digits 
of one hand (Diagnostic Code 5141), for example.  The Board 
notes that the Rating Schedule contemplates a maximum 30 
percent evaluation for amputation of the middle and little 
fingers of the major hand at the PIP joints or through 
proximal phalanges.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5150 (1999).  An additional 10 percent would only be in order 
where there was amputation or resection of the metacarpal 
bones (more than 1/2 the bone lost) in multiple fingers 
injuries subject to the amputation rule applied to the 
forearm.  See subsection (d) following 38 C.F.R. § 4.71a, 
Diagnostic Code 5151 (1999).  However, there is no evidence 
of amputation of the fingers at issue.  Essentially, the 
evidence shows no more than unfavorable ankylosis of the 
joints of either the right major middle finger or the right 
major little finger. 

Overall, the Board has considered all of the pertinent 
evidence of record but finds no basis for an evaluation in 
excess of 30 percent for the period on and after December 9, 
1994 (exclusive of the period from January 25, 1995 until 
January 1, 1996) for the veteran's ankylosis of the right 
third PIP joint, status post fracture and osteotomy of the 
right fifth metacarpal with internal fixation and exostoses.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for this benefit.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application in the present case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right middle and little finger 
disorders, in and of itself, has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder, in and of itself, has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  The Board would point out that the veteran has been 
hospitalized on several occasions during the pendency of this 
appeal, but the pertinent medical records indicate that he 
has primarily been treated for a separately service-connected 
neurological disorder of the right hand, currently evaluated 
as 70 percent disabling.  The Board would also point out 
that, as noted above, entitlement to TDIU has been granted by 
the RO.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 30 percent for the 
period on and after December 9, 1994 (exclusive of the period 
from January 25, 1995 until January 1, 1996) for ankylosis of 
the right third PIP joint, status post fracture and osteotomy 
of the right fifth metacarpal with internal fixation and 
exostoses, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

